Citation Nr: 1115312	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-15 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a cervical spine disability, characterized as odontoid fracture with fusion from C1 through C3.


REPRESENTATION

Veteran represented by:	W. Christopher Hodge, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to October 1986.

This matter came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2008, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

In a January 2010 decision, the Board determined that new and material evidence had not been received to reopen a service connection claim for a cervical spine disability, characterized as odontoid fracture with fusion from C1 through C3.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a November 2010 Joint Motion for Partial Remand (JMPR), the Court issued an Order in November 2010 which vacated and remanded for further adjudication the issue of whether new and material evidence has been received to reopen a service connection claim for a cervical spine disability, characterized as odontoid fracture with fusion from C1 through C3.  

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disability characterized as bipolar disorder and posttraumatic stress disorder (PTSD) was remanded in January 2010; to date such issue has not been recertified to the Board.

The appeal is REMANDED to the VA St. Louis RO.  VA will notify the Veteran if further action is required.



REMAND

In March 1996, the RO denied the Veteran's service connection claim for a cervical spine disability, characterized as odontoid fracture with fusion from C1 through C3.  The Veteran did not file a notice of disagreement and the decision became final.  
38 U.S.C.A. § 7105 (West 2002).

Evidence of record when the March 1996 rating decision was adjudicated included service treatment records, service personnel records, VA medical evidence, an Administrative Decision, and the Veteran's contentions.  Service treatment records show that the Veteran was involved in a motorcycle accident and sustained an odontoid fracture and underwent fusion from C1 through C3.  The RO issued an Administrative Decision in March 1996 that determined that the injuries sustained by the Veteran in the March 1983 motorcycle accident were the result of his willful misconduct and not incurred in the line of duty.  The RO denied the claim based on the determination that the Veteran's cervical spine injury was the result of his own willful misconduct.

In March 2006, the Veteran sought to reopen his service connection claim, which the RO declined to reopen in an October 2006 decision.  

Per the JMPR, it was determined that evidence of record pertaining to his bipolar disorder is new and potentially material to the Veteran's claim to reopen entitlement to service connection for a cervical spine disability, characterized as odontoid fracture with fusion from C1 through C3.  See 38 C.F.R. § 3.156(a) (2010).  Specifically, a VA physician has stated that the Veteran's bipolar disorder is likely related to his service, and the physician has also expressed the opinion that the Veteran's alcohol use is a product of his bipolar disorder.  The Board notes that in regards to a claim of service connection for alcohol abuse, the Board recognizes that VA is prohibited by statute, 38 U.S.C.A. §§ 1110 and 1131, from paying compensation for a disability that is a result of the Veteran's own alcohol or drug abuse.  The only exception is when a Veteran's alcohol or drug abuse disability is secondary to or is caused or aggravated by a primary service-connected disability, the Veteran may be entitled to compensation.  38 C.F.R. § 3.310; see Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The issue of entitlement to service connection for an acquired psychiatric disability has been remanded for further development, to include an etiological opinion.  Whether the new evidence constitutes material evidence hinges on whether service connection is established for an acquired psychiatric disability.

In light of the above, the Board has determined that the issue of whether new and material evidence has been received to reopen a service connection claim for a cervical spine disability, characterized as odontoid fracture with fusion from C1 through C3, is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability characterized as bipolar disorder and PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the establishment of service connection for an acquired psychiatric disability may impact the issue of whether new and material evidence has been received to reopen a service connection claim for a cervical spine disability, characterized as odontoid fracture with fusion from C1 through C3, it follows that, any Board action on the cervical spine claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted.

In the event that service connection is established for an acquired psychiatric disability, the Veteran should be afforded a VA examination to assess the nature and etiology of his cervical spine disability, to include whether his alcohol abuse is due to a service-connected disability.  See 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following actions:

1.  IF AND ONLY IF, service connection is established for an acquired psychiatric disability, schedule the Veteran for an VA mental health examination.  The claims file should be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported.  The examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that the alcohol abuse at the time of the March 1983 motorcycle accident was proximately due to or the result of the service-connected acquired psychiatric disability..

All opinions and conclusions expressed must be supported by a complete rationale.  

2.  Upon completion of the development ordered in the January 2010 Board Remand and readjudication of entitlement to service connection for an acquired psychiatric disability, the claim of whether new and material evidence has been received to reopen a service connection claim for a cervical spine disability, characterized as odontoid fracture with fusion from C1 through C3, should be readjudicated.  If deemed necessary, a new Administration Decision should be issued to determine whether injuries sustained during the March 1983 motorcycle accident were in line of duty.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



